Case 1:15-cr-00867-RMB Document 613 Filed 03/19/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

ween nena nena nnn nee X
UNITED STATES OF AMERICA,

Government,

15 Cr 867 (RMB)
- against - ORDER

Halkbank,

Defendant.
ee eee — —— x

The arraignment in this matter is rescheduled from 9:30 am on March 31, 2020 to

10:30 am on March 31, 2020.

Dated: New York, New York

March 19, 2020
Cebsard A. Bansases

RICHARD M. BERMAN
U.S.D.J.

 

 

| ucoc CORNY
L DOCUMENT
BLECTRONICALLY FILED

 

 

 

 

 
